Citation Nr: 0616584	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hypertension, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected duodenal ulcer.

3.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  

4.  Entitlement to service connection for glaucoma of the 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active Naval service from July 1957 to July 
1967 and active Air Force service from July 1967 to July 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The RO denied entitlement to service connection for glaucoma 
of the right eye and for diabetes mellitus, and denied 
increased ratings for the service-connected hypertension, 
duodenal ulcer, and hemorrhoids.

In an April 2004 rating decision, service connection for 
diabetes mellitus was granted with an initial disability 
rating of 20 percent.  To the Board's knowledge, the veteran 
has not appealed the initial 20 percent rating assigned.  

In December 2005, the veteran testified at a personal hearing 
via a video conference before the undersigned Veterans Law 
Judge.  A transcript of his testimony has been associated 
with the claims file.  Subsequent to the hearing, the veteran 
submitted additional medical evidence showing inpatient 
treatment for a heart disability in March 2006.  Based on the 
veteran's hearing testimony, he appears to be asserting that 
his heart disability is related to the service-connected 
hypertension.  As such, the Board refers the matter of 
entitlement to service connection for a heart disability 
claimed as secondary to the service-connected hypertension to 
the RO for the appropriate action.  

The issues of entitlement to an increased (compensable) 
rating for the service-connected hemorrhoids and entitlement 
to service connection for glaucoma of the right eye are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran's service-connected hypertension is productive of 
blood pressure readings indicating diastolic pressure 
predominantly 110 or more; or, systolic pressure 
predominantly 200 or more.  

2.  The veteran does not currently have an active duodenal 
ulcer; mild recurring symptoms once or twice yearly are not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104 including 
Diagnostic Code 7101 (2005).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 including 
Diagnostic Code 7305 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the claims for increase, the veteran was not 
provided with a duty to assist letter until after the initial 
unfavorable rating decision was issued.  Thus, the timing of 
the duty-to-assist notice does not comply with the 
requirement that the notice be provided to the appellant 
prior to the unfavorable rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Nevertheless, the RO 
cured the procedural defect by sending a duty-to-assist 
letter to the veteran in October 2004.  That letter notified 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; informed the 
veteran about the information and evidence that VA would seek 
to provide; informed the veteran about the information and 
evidence the claimant was expected to provide; and requested 
the veteran to provide any evidence in his possession that 
pertained to the claims.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the requirements of Mayfield were met because the RO 
issued a supplemental statement of the case (SSOC) in June 
2005 which effectively readjudicated the claim after the duty 
to assist letter was sent to the veteran.  

Here, the initial grants of service connection for 
hypertension, ulcer and hemorrhoids was granted long before 
the VCAA was enacted, and thus, it would have been impossible 
to comply with the duty to provide adequate notice with 
regard to initial rating.  Further, initial rating is not at 
issue in this case.  Finally, as the claims for increase with 
regard to the service-connected ulcer and hypertension are 
being denied, effective date is not at issue and the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, as noted hereinabove.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the appellant and 
written statements from the appellant.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issues of increased 
ratings for the service-connected ulcer and hypertension to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings-General Principles

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claims for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under the current criteria, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is afforded a 10 percent evaluation 
for diastolic pressure predominately measuring 100 or more 
or; systolic pressure predominantly measuring 160 or more, 
or; where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent evaluation is afforded 
for diastolic pressure predominantly measuring 120 or more.  
And a 60 percent evaluation is warranted for diastolic 
pressure predominantly measuring 130 or more.  Note (1) 
following the criteria states  "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code 7101.  A 10 percent 
evaluation is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. 

While the veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 110 
or more, and his systolic pressure has not been found to be 
predominantly 200 or more, as would warrant a higher rating 
of 20 percent. 

The veteran's blood pressure has been documented periodically 
from the time the veteran filed his claim for increase in 
April 2002 by private and VA medical providers in outpatient 
treatment records as well as VA compensation and examination 
reports.  

At a VA examination in July 2003, the veteran's three blood 
pressure readings were 173/85, 164/74, and 172/84.  

The outpatient treatment records reflect that the veteran's 
blood pressure increased to a peak of 200/90 during a stress 
echocardiogram test in September 2003.  However, resting 
blood pressure prior to the test was 150/90 and blood 
pressure was 140/80 eight minutes after cessation of 
exercise.  Outpatient treatment records otherwise show 
diastolic pressure below 90 and systolic pressure below 160.

At a VA examination in December 2004, blood pressure readings 
taken 5 minutes apart were 140/86, 150/94, and 140/92.  The 
examiner noted that atherosclerotic complications of 
hypertension were not present.  

At a VA genitourinary examination in January 2005, the 
veteran's blood pressure was 150/95.  

At the veteran's video conference hearing in December 2005, 
he testified that he took Lisinopril for his hypertension.  

The record also reflects that the veteran was admitted to a 
private facility in March 2006 with complaints of atrial 
fibrillation.  Blood pressure reading on admission was 92/80, 
then increased to 130/88.  Blood pressure of 120/60 was 
recorded during hospitalization, and on discharge blood 
pressure was 111/75.

In sum, the records consistently show that the veteran's 
hypertension is not manifested by a diastolic pressure 110 or 
above, and/or a systolic pressure 200 or above.  Although the 
veteran had one reading of 200/90, this reading was taken 
during a stress test, and it has not been shown to be 
predominant.  Thus, the criteria for the assignment of a 
rating in excess of 10 percent are not met.  

Overall, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected hypertension.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duodenal Ulcer

The veteran's service-connected duodenal ulcer is rated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under that code, a duodenal ulcer that is mild, 
and/or with recurring symptoms once or twice yearly, warrants 
the assignment of a 10 percent rating.  

A duodenal ulcer characterized as moderate, and/or with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations warrants the assignment of a 20 
percent rating.  

A 40 percent rating is assigned for a duodenal ulcer that is 
moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

Finally, a severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants the assignment of a 60 percent rating.  

Historically, service connection for duodenal ulcer was 
granted pursuant to a November 1977 rating decision.  An 
initial 10 percent rating was assigned.  In a July 1983 
rating decision, the 10 percent rating was reduced to 0 
percent for the service-connected duodenal ulcer, effective 
from October 1, 1983.  The noncompensable rating has remained 
in effect since that time.  The veteran filed his claim for 
increase in April 2002.  

At a VA examination in July 2003, the veteran reported that 
he vomited once per week.  He denied any hematemesis and/or 
melena.  The veteran took antacids over the counter as 
needed.  He reported alternating diarrhea and constipation, 
with diarrhea two to four times per day followed by 
constipation once per week.  The veteran also reported daily 
episodes of colic in the mid abdominal epigastric area.  He 
denied daily nausea or vomiting.  

On examination, the veteran had weight gain.  There were no 
signs of anemia.  The veteran had no pain or tenderness in 
the abdomen on palpation.  The diagnosis was stable duodenal 
ulcer.  

A July 2003 air contrast upper gastrointestinal series, 
provided on a fee basis for VA, noted an impression of mild 
prominence of the mucosal folds within the immediate post 
bulbar duodenum.  Some mild underlying duodenitis could not 
be excluded and clinical correlation was requested.  The 
remainder of the examination was within acceptable limits.  

In November 2004, the veteran underwent another upper 
gastrointestinal series.  There was no evidence of ulcer 
craters or filling defects.  The impression was tertiary 
contractions involving the distal two-thirds of the 
esophagus; prolapsed mucosa in the base of the duodenal bulb 
- which most likely had no clinical significance; and a very 
short gastrocolic transit time.  

At VA examination in December 2004, the veteran reported no 
vomiting.  The veteran did not have hematemsis or melena; he 
took over the counter medications as needed.  The veteran did 
not report circulatory disturbances after meals; and he did 
not have hypoglycemic reactions.  The veteran reported more 
diarrhea than constipation at times.  The veteran reported 
mid-epigastric abdominal pain once per week without 
distention or nausea or vomiting.  On examination, the 
veteran did not have signs of anemia, and he did not have any 
abdominal pain during the examination.  The examiner noted 
the findings from the November 2004 upper gastrointestinal 
series.  The diagnosis was:  (1) status post duodenal ulcer, 
currently with no sign of ulcer; and (2) presbyesophagus.  

At his video hearing in December 2005, the veteran testified 
that he suffered from abdominal pain about once per week and 
that bleeding was associated with the abdominal pain.  

Applying the facts of the case to the rating criteria, the 
Board finds that although the veteran has presented 
subjective accounts into the record of symptomatology such as 
daily epigastric pain, recurrent attacks of vomiting, and 
weekly discoveries of blood in his stool, the severity of his 
account is not corroboratively reflected by the objective 
medical evidence and/or his symptoms are associated with some 
other, non service-connected gastrointestinal disability.  
The objective medical evidence, which includes 2003 and 2004 
VA examinations, with diagnostic upper gastrointestinal 
series' indicates that there is no active ulcer.  While the 
results of the upper gastrointestinal series' suggest the 
possibility of other gastrointestinal problems, most notably, 
an impression of presbyesophagus and a very short gastrocolic 
transit time, the evidence clearly indicates that there is no 
evidence of an ulcer.  Thus, the Board must conclude that the 
veteran's complaints are manifestations of some 
gastrointestinal disorder other than the service-connected 
ulcer.  Furthermore, the medical evidence of record does not 
suggest that any of the veteran's other gastrointestinal 
disorders are related to the service-connected ulcer.  

Thus, as the preponderance of the evidence is against a 
finding of an active ulcer, the criteria are not met for the 
assignment of a compensable rating.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased rating for the service-connected hypertension is 
denied.  

An increased (compensable) rating for the service-connected 
duodenal ulcer is denied.


REMAND

The veteran asserts that his service-connected hemorrhoids 
have worsened in severity such that a compensable rating is 
warranted.  In addition, the veteran asserts that his 
service-connected diabetes mellitus has aggravated his 
nonservice-connected glaucoma.  

With regard to the service-connected hemorrhoids, the veteran 
was last examined by VA in December 2004.  That examination 
was incomplete due to the veteran's prostate surgery which 
was conducted the day prior to the examination.  
Specifically, the examiner noted a diagnosis of internal 
hemorrhoids, but also indicated that the veteran's rectal 
examination was deferred secondary to transurethral needle 
ablation and due to having a Foley catheter placement on the 
prior day because of prostate surgery.  

Thus, the Board finds that the findings of the December 2004 
examination do not accurately reflect the state of the 
veteran's hemorrhoids, and the examination is therefore not 
adequate for rating purposes.  The veteran should be 
scheduled for another VA examination to determine the current 
nature, extent, and severity of the veteran's hemorrhoids.  
In this regard, the veteran should be afforded an opportunity 
to submit additional medical evidence to support his claim 
for a higher (compensable) rating for the service-connected 
hemorrhoids.  

With regard to the veteran's claim for service connection for 
glaucoma of the right eye, the Board refers to a September 
2005 private opinion which notes the veteran's decreasing 
vision in the right eye, mostly due to glaucoma and his 
associated diabetes.  The private doctor noted that the 
diabetes did not cause the original problem, however, he 
opined that the diabetes contributed to the decrease in 
vision due to optic neuropathy associated with small vessel 
disease.  

In the case of Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

While the September 2005 opinion seems to suggest a 
relationship between the veteran's service-connected diabetes 
and the glaucoma, it remains unclear whether the veteran's 
service-connected diabetes aggravates the nonservice-
connected glaucoma.  The opinion seems to suggest that the 
veteran has a common complication of diabetes, that of optic 
neuropathy, that caused the veteran's decreased vision; 
however, the doctor appears to also relate the loss of vision 
to the glaucoma.  In short, the Board finds the September 
2005 opinion confusing.  

In light of the Allen case, the RO/AMC must consider whether 
the veteran's right eye glaucoma is proximately due to or the 
result of his service-connected diabetes pursuant to 
38 C.F.R. § 3.310(a) (2005).  If however, the RO/AMC 
determines that the veteran does not have glaucoma which is 
proximately due to or the result of his service-connected 
disability, the RO/AMC must now also consider whether the 
veteran has a separate glaucoma disorder which has been 
aggravated by his service-connected diabetes mellitus, and, 
if so, the level of disability attributable to aggravation 
must be determined, to the extent possible.  Thus, the Board 
finds that a VA eye examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected hemorrhoids, diabetes, 
and his glaucoma since October 2004.  
After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
hemorrhoid examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected hemorrhoids.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should specifically indicate whether the 
veteran has evidence of frequent 
recurrences, such as large or thrombotic 
hemorrhoids which are irreducible, and 
with excessive redundant tissue.  All 
medical opinions must be accompanied by a 
complete rationale based on sound medical 
principles.  

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current nature and likely etiology or 
aggravation of the veteran's right eye 
glaucoma.  The examiner should 
specifically opine as to whether the 
veteran's diabetes mellitus caused the 
glaucoma and/or vision loss; or, if a 
causal relationship is not found, whether 
the veteran's service-connected diabetes 
aggravates the glaucoma and any 
associated vision loss.  If aggravation 
is determined, the examiner should 
attempt to determine the degree of 
additional disability due to nonservice-
connected glaucoma that is attributable 
to the diabetes mellitus.  All indicated  
studies should be completed.  The claims 
file should be made available to the 
examiner prior to the examination.  All 
medical opinions must be accompanied by a 
complete rationale based on sound medical 
principles.  

4.  The RO/AMC should then readjudicate 
the veteran's claims for entitlement to 
an increased (compensable) rating for the 
service-connected hemorrhoids; and 
entitlement to service connection for 
glaucoma.  The RO/AMC should specifically 
consider whether the veteran has a 
glaucoma disability that is aggravated by 
the service-connected diabetes, taking 
into consideration the provisions of 
38 C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding aggravation.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a discussion of the 
applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


